EXHIBIT 10.7

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

(Thomas C. Walker)

 

This Employment Agreement (the “Agreement”) by and between SOURCECORP,
Incorporated, a Delaware corporation, and SOURCECORP Management, L.P., a Texas
limited partnership and indirect wholly owned subsidiary of SOURCECORP,
Incorporated (collectively, the “Company”), and Thomas C. Walker (“Employee”) is
hereby entered into and effective as of April 8, 2002.  This Agreement hereby
supersedes any other employment agreements or understandings, written or oral,
between the Company and Employee.

 

R E C I T A L S

 

The following statements are true and correct:

 

As of the date of this Agreement, the Company is engaged primarily in the
business of providing document and information management outsourcing solutions.

 

Employee is employed hereunder by the Company in a confidential relationship
wherein Employee, in the course of his employment with the Company, has and will
continue to become familiar with and aware of information as to the Company’s
customers, specific manner of doing business, including the processes,
techniques and trade secrets utilized by the Company, and future plans with
respect thereto, all of which has been and will be established and maintained at
great expense to the Company; this information is a trade secret and constitutes
the valuable goodwill of the Company.  In consideration for Employee’s promises
herein, the Company agrees to provide Employee with such confidential
information; in return, Employee recognizes and acknowledges that such
information must be maintained in confidence, and to further such protection
agrees to the provisions of Section 3 of this Agreement.

 

Therefore, in consideration of the mutual promises, terms, covenants and
conditions set forth herein and the performance of each, it is hereby agreed as
follows:

 

A G R E E M E N T S

 


1.             EMPLOYMENT AND DUTIES.

 


(A)           THE COMPANY HEREBY EMPLOYS EMPLOYEE AS CHAIRMAN OF THE BOARD AND
CHIEF DEVELOPMENT OFFICER.  AS SUCH, EMPLOYEE SHALL HAVE RESPONSIBILITIES,
DUTIES AND AUTHORITY REASONABLY ACCORDED TO AND EXPECTED OF A CHAIRMAN OF THE
BOARD AND CHIEF DEVELOPMENT OFFICER AND WILL REPORT DIRECTLY TO THE BOARD OF
DIRECTORS OF THE COMPANY (THE “BOARD”).  EMPLOYEE HEREBY ACCEPTS THIS EMPLOYMENT
UPON THE TERMS AND CONDITIONS HEREIN CONTAINED AND, SUBJECT TO SECTION 1(B),
AGREES TO DEVOTE HIS WORKING TIME, ATTENTION AND EFFORTS TO PROMOTE AND FURTHER
THE BUSINESS OF THE COMPANY.

 


(B)           EMPLOYEE SHALL NOT, DURING THE TERM OF HIS EMPLOYMENT HEREUNDER,
BE ENGAGED IN ANY OTHER BUSINESS ACTIVITY PURSUED FOR GAIN, PROFIT OR OTHER
PECUNIARY ADVANTAGE EXCEPT TO THE

 

--------------------------------------------------------------------------------


 


EXTENT THAT SUCH ACTIVITY (I) DOES NOT INTERFERE WITH EMPLOYEE’S DUTIES AND
RESPONSIBILITIES HEREUNDER AND (II) DOES NOT VIOLATE SECTION 3 HEREOF.  THE
FOREGOING LIMITATIONS SHALL NOT BE CONSTRUED AS PROHIBITING EMPLOYEE FROM
(A) SERVING ON THE BOARDS OF DIRECTORS OF OTHER COMPANIES OR (B) MAKING PERSONAL
INVESTMENTS IN SUCH FORM OR MANNER AS WILL NEITHER REQUIRE HIS SERVICES, OTHER
THAN TO A MINIMAL EXTENT, IN THE OPERATION OR AFFAIRS OF THE COMPANIES OR
ENTERPRISES IN WHICH SUCH INVESTMENTS ARE MADE NOR VIOLATE THE TERMS OF SECTION
3 HEREOF.

 


2.             COMPENSATION.  FOR ALL SERVICES RENDERED BY EMPLOYEE, THE COMPANY
SHALL COMPENSATE EMPLOYEE AS FOLLOWS:

 


(A)           BASE SALARY.  THE BASE SALARY PAYABLE TO EMPLOYEE SHALL BE
$330,000 PER YEAR, PAYABLE ON A REGULAR BASIS IN ACCORDANCE WITH THE COMPANY’S
STANDARD PAYROLL PROCEDURES BUT NOT LESS THAN BI-WEEKLY.  ON AT LEAST AN ANNUAL
BASIS, THE BOARD WILL REVIEW EMPLOYEE’S PERFORMANCE AND MAY MAKE INCREASES TO
SUCH BASE SALARY IF, IN ITS DISCRETION, ANY SUCH INCREASE IS WARRANTED. SUCH
RECOMMENDED INCREASE WOULD, IN ALL LIKELIHOOD, REQUIRE APPROVAL BY THE BOARD OR
A DULY CONSTITUTED COMMITTEE THEREOF.

 


(B)           INCENTIVE BONUS PLAN.  EMPLOYEE SHALL BE ELIGIBLE FOR A BONUS
OPPORTUNITY OF UP TO 65% OF HIS ANNUAL BASE SALARY IN ACCORDANCE WITH THE
COMPANY’S INCENTIVE BONUS PLAN AS MODIFIED FROM TIME TO TIME, PAYABLE IN CASH
AND/OR EQUITY OF THE COMPANY (AT THE COMPANY’S DISCRETION).  THE BONUS PAYMENT
AND THE COMPANY’S TARGETED PERFORMANCE SHALL BE DETERMINED AND APPROVED BY THE
BOARD OR THE COMPENSATION COMMITTEE THEREOF.  EMPLOYEE HAS ALREADY BEEN AWARDED
A BONUS OPTION POTENTIALLY IN LIEU OF ANY 2002 BONUS OPPORTUNITY.

 


(C)           EXECUTIVE PERQUISITES, BENEFITS AND OTHER COMPENSATION.  EMPLOYEE
SHALL BE ENTITLED TO RECEIVE ADDITIONAL BENEFITS AND COMPENSATION FROM THE
COMPANY IN SUCH FORM AND TO SUCH EXTENT AS SPECIFIED BELOW:

 


(I)            PAYMENT OF ALL PREMIUMS FOR COVERAGE FOR EMPLOYEE AND HIS
DEPENDENT FAMILY MEMBERS UNDER HEALTH, HOSPITALIZATION, DISABILITY, DENTAL, LIFE
AND OTHER INSURANCE PLANS THAT THE COMPANY MAY HAVE IN EFFECT FROM TIME TO TIME,
AND NOT LESS FAVORABLE THAN THE BENEFITS PROVIDED TO OTHER COMPANY EXECUTIVES.

 


(II)           REIMBURSEMENT FOR ALL BUSINESS TRAVEL AND OTHER OUT-OF-POCKET
EXPENSES REASONABLY INCURRED BY EMPLOYEE IN THE PERFORMANCE OF HIS SERVICES
PURSUANT TO THIS AGREEMENT.  ALL REIMBURSABLE EXPENSES SHALL BE APPROPRIATELY
DOCUMENTED IN REASONABLE DETAIL BY EMPLOYEE UPON SUBMISSION OF ANY REQUEST FOR
REIMBURSEMENT, AND IN A FORMAT AND MANNER CONSISTENT WITH THE COMPANY’S EXPENSE
REPORTING POLICY.

 


(III)          FOUR (4) WEEKS PAID VACATION FOR EACH YEAR DURING THE PERIOD OF
EMPLOYMENT OR SUCH GREATER AMOUNT AS MAY BE AFFORDED OFFICERS AND KEY EMPLOYEES
GENERALLY UNDER THE COMPANY’S POLICIES IN EFFECT FROM TIME TO TIME (PRORATED FOR
ANY YEAR IN WHICH EMPLOYEE IS EMPLOYED FOR LESS THAN THE FULL YEAR).

 


(IV)          AN AUTOMOBILE ALLOWANCE IN THE AMOUNT OF $1,000 PER MONTH.

 


(V)           THE COMPANY SHALL REIMBURSE EMPLOYEE UP TO $300 PER MONTH FOR CLUB
DUES ACTUALLY INCURRED BY EMPLOYEE, PROVIDED THAT SUCH CLUB IS USED AT LEAST 50%
OF THE

 

2

--------------------------------------------------------------------------------


 

time for business purposes.

 


(VI)          THE COMPANY SHALL PROVIDE EMPLOYEE WITH OTHER EXECUTIVE
PERQUISITES AS MAY BE AVAILABLE TO OR DEEMED APPROPRIATE FOR EMPLOYEE BY THE
BOARD AND PARTICIPATION IN ALL OTHER COMPANY-WIDE EMPLOYEE BENEFITS AS AVAILABLE
FROM TIME TO TIME, WHICH WILL INCLUDE PARTICIPATION IN THE COMPANY’S INCENTIVE
COMPENSATION PLAN.

 


(VII)         THE COMPANY SHALL PROVIDE EMPLOYEE WITH REASONABLE ASSISTANCE IN
PERSONAL TAX PLANNING FROM THE COMPANY’S AUDITORS.

 


(VIII)        PARTICIPATION IN THE COMPANY’S 401(K) PLAN AND NON-QUALIFIED PLAN.

 


(IX)           THE COMPANY SHALL, UNDER EMPLOYEE’S DIRECTION, ESTABLISH A
SUPPLEMENTAL RETIREMENT PLAN/SURVIVOR PROTECTION PLAN TO BE PLACED INSIDE THE
COMPANY’S NON-QUALIFIED PLAN AND PROVIDE EMPLOYEE WITH SUCH BENEFIT.


 


(X)            THE COMPANY SHALL REIMBURSE EMPLOYEE UP TO $7,000 PER YEAR FOR
EXPENDITURES ON HEALTH COSTS, INSURANCE, FINANCIAL PLANNING OR TAX PLANNING
BENEFITS (OR SIMILAR BENEFITS, OR SUCH OTHER BENEFITS AT THE DISCRETION OF THE
COMPANY) OR CLUB DUES, ALL AS SELECTED BY EMPLOYEE.

 


3.             NON-COMPETITION AGREEMENT.

 


(A)           SUBJECT TO SECTIONS 5(D) AND (F) AND SECTION 12, EMPLOYEE WILL
NOT, DURING THE PERIOD OF HIS EMPLOYMENT BY OR WITH THE COMPANY, AND FOR A
PERIOD OF TWO (2) YEARS IMMEDIATELY FOLLOWING THE TERMINATION OF HIS EMPLOYMENT
WITH THE COMPANY, FOR ANY REASON WHATSOEVER, DIRECTLY OR INDIRECTLY, FOR HIMSELF
OR ON BEHALF OF OR IN CONJUNCTION WITH ANY OTHER PERSON, COMPANY, PARTNERSHIP,
CORPORATION, BUSINESS OR ENTITY OF WHATEVER NATURE:

 


(I)            ENGAGE, AS AN OFFICER, DIRECTOR, SHAREHOLDER, OWNER, PARTNER,
JOINT VENTURER, OR IN A MANAGERIAL CAPACITY, WHETHER AS AN EMPLOYEE, INDEPENDENT
CONTRACTOR, CONSULTANT OR ADVISOR, OR AS A SALES REPRESENTATIVE, IN ANY BUSINESS
SELLING ANY PRODUCTS OR SERVICES IN DIRECT COMPETITION WITH THE COMPANY, WITHIN
100 MILES OF (I) THE PRINCIPAL EXECUTIVE OFFICES OF THE COMPANY OR (II) ANY
PLACE TO WHICH THE COMPANY PROVIDES PRODUCTS OR SERVICES OR IN WHICH THE COMPANY
(INCLUDING THE SUBSIDIARIES THEREOF) IS IN THE PROCESS OF INITIATING BUSINESS
OPERATIONS DURING THE TERM OF THIS COVENANT (THE “TERRITORY”);

 


(II)           CALL UPON ANY PERSON WHO IS, AT THAT TIME, WITHIN THE TERRITORY,
AN EMPLOYEE OF THE COMPANY (INCLUDING THE SUBSIDIARIES THEREOF) IN A MANAGERIAL
CAPACITY FOR THE PURPOSE OR WITH THE INTENT OF ENTICING SUCH EMPLOYEE AWAY FROM
OR OUT OF THE EMPLOY OF THE COMPANY (INCLUDING THE SUBSIDIARIES THEREOF),
PROVIDED THAT EMPLOYEE SHALL BE PERMITTED TO CALL UPON AND HIRE ANY MEMBER OF
HIS IMMEDIATE FAMILY;

 


(III)          CALL UPON ANY PERSON OR ENTITY WHICH IS, AT THAT TIME, OR WHICH
HAS BEEN, WITHIN ONE (1) YEAR PRIOR TO THAT TIME, A CUSTOMER OF THE COMPANY
(INCLUDING THE SUBSIDIARIES THEREOF) WITHIN THE TERRITORY FOR THE PURPOSE OF
SOLICITING OR SELLING PRODUCTS OR SERVICES IN DIRECT COMPETITION WITH THE
COMPANY WITHIN THE TERRITORY;

 

3

--------------------------------------------------------------------------------


 


(IV)          CALL UPON ANY PROSPECTIVE ACQUISITION CANDIDATE, ON EMPLOYEE’S OWN
BEHALF OR ON BEHALF OF ANY COMPETITOR, WHICH CANDIDATE WAS EITHER CALLED UPON BY
THE COMPANY (INCLUDING THE SUBSIDIARIES THEREOF) OR FOR WHICH THE COMPANY MADE
AN ACQUISITION ANALYSIS, FOR THE PURPOSE OF ACQUIRING SUCH ENTITY; OR

 


(V)           DISCLOSE CUSTOMERS, WHETHER IN EXISTENCE OR PROPOSED, OF THE
COMPANY (OR THE SUBSIDIARIES THEREOF) TO ANY PERSON, FIRM, PARTNERSHIP,
CORPORATION OR BUSINESS FOR ANY REASON OR PURPOSE WHATSOEVER.

 

As used in Section 3(a), references to the business, customers, Territory, etc.
of the Company refer to the status of the Company prior to any Change in Control
(i.e., such breadth of business, customers, Territory, etc. shall not
automatically be expanded to include those of a successor to the Company
resulting from a Change in Control).  Notwithstanding the above, the foregoing
covenant shall not be deemed to prohibit Employee from acquiring as an
investment not more than three percent (3%) of the capital stock of a competing
business, whose stock is traded on a national securities exchange or
over-the-counter.

 


(B)           BECAUSE OF THE DIFFICULTY OF MEASURING ECONOMIC LOSSES TO THE
COMPANY AS A RESULT OF A BREACH OF THE FOREGOING COVENANT, AND BECAUSE OF THE
IMMEDIATE AND IRREPARABLE DAMAGE THAT COULD BE CAUSED TO THE COMPANY FOR WHICH
IT WOULD HAVE NO OTHER ADEQUATE REMEDY, EMPLOYEE AGREES THAT THE FOREGOING
COVENANT MAY BE ENFORCED BY THE COMPANY IN THE EVENT OF BREACH BY HIM BY
INJUNCTIONS AND RESTRAINING ORDERS WITHOUT THE NECESSITY OF POSTING ANY BOND
THEREFOR.

 


(C)           IN THE COURSE OF EMPLOYEE’S EMPLOYMENT WITH THE COMPANY, EMPLOYEE
WILL BECOME EXPOSED TO CERTAIN OF THE COMPANY’S CONFIDENTIAL INFORMATION AND
BUSINESS RELATIONSHIPS, WHICH THE ABOVE COVENANTS ARE DESIGNED TO PROTECT.  IT
IS AGREED BY THE PARTIES THAT THE FOREGOING COVENANTS IN THIS SECTION 3 IMPOSE A
REASONABLE RESTRAINT ON EMPLOYEE IN LIGHT OF THE ACTIVITIES AND BUSINESS OF THE
COMPANY (INCLUDING THE COMPANY’S SUBSIDIARIES) ON THE DATE OF THE EXECUTION OF
THIS AGREEMENT AND THE CURRENT PLANS OF THE COMPANY (INCLUDING THE COMPANY’S
SUBSIDIARIES); BUT IT IS ALSO THE INTENT OF THE COMPANY AND EMPLOYEE THAT SUCH
COVENANTS BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE CHANGING ACTIVITIES,
BUSINESS AND LOCATIONS OF THE COMPANY (INCLUDING THE COMPANY’S SUBSIDIARIES)
THROUGHOUT THE TERM OF THIS COVENANT, WHETHER BEFORE OR AFTER THE DATE OF
TERMINATION OF THE EMPLOYMENT OF EMPLOYEE, SUBJECT TO THE FOLLOWING PARAGRAPH. 
FOR EXAMPLE, IF, DURING THE TERM OF THIS AGREEMENT, THE COMPANY (INCLUDING THE
COMPANY’S SUBSIDIARIES) ENGAGES IN NEW AND DIFFERENT ACTIVITIES, ENTERS A NEW
BUSINESS OR ESTABLISHED NEW LOCATIONS FOR ITS CURRENT ACTIVITIES OR BUSINESS IN
ADDITION TO OR OTHER THAN THE ACTIVITIES OR BUSINESS ENUMERATED UNDER THE
RECITALS ABOVE OR THE LOCATIONS CURRENTLY ESTABLISHED THEREFOR, THEN EMPLOYEE
WILL BE PRECLUDED FROM SOLICITING THE CUSTOMERS OR EMPLOYEES OF SUCH NEW
ACTIVITIES OR BUSINESS OR FROM SUCH NEW LOCATION AND FROM DIRECTLY COMPETING
WITH SUCH NEW BUSINESS WITHIN 100 MILES OF ITS THEN-ESTABLISHED OPERATING
LOCATION(S) THROUGH THE TERM OF THIS COVENANT.

 

It is further agreed by the parties hereto that, in the event that Employee
shall cease to be employed hereunder, and shall enter into a business or pursue
other activities not in competition with the Company (including the Company’s
subsidiaries), or similar activities or business in locations the operation of
which, under such circumstances, does not violate clause (i) of this Section 3,
and in any event such new business, activities or location are not in violation
of this Section 3 or of Employee’s obligations under this Section 3, if any,
Employee shall not be

 

4

--------------------------------------------------------------------------------


 

chargeable with a violation of this Section 3 if the Company (including the
Company’s subsidiaries) shall thereafter enter the same, similar or a
competitive (i) business, (ii) course of activities or (iii) location, as
applicable.

 


(D)           THE COVENANTS IN THIS SECTION 3 ARE SEVERABLE AND SEPARATE, AND
THE UNENFORCEABILITY OF ANY SPECIFIC COVENANT SHALL NOT AFFECT THE PROVISIONS OF
ANY OTHER COVENANT.  MOREOVER, IN THE EVENT ANY COURT OF COMPETENT JURISDICTION
SHALL DETERMINE THAT THE SCOPE, TIME OR TERRITORIAL RESTRICTIONS SET FORTH ARE
UNREASONABLE, THEN IT IS THE INTENTION OF THE PARTIES THAT SUCH RESTRICTIONS BE
ENFORCED TO THE FULLEST EXTENT WHICH THE COURT DEEMS REASONABLE, AND THE
AGREEMENT SHALL THEREBY BE REFORMED TO SUCH EXTENT.

 


(E)           ALL OF THE COVENANTS IN THIS SECTION 3 SHALL BE CONSTRUED AS AN
AGREEMENT INDEPENDENT OF ANY OTHER PROVISION IN THIS AGREEMENT, AND THE
EXISTENCE OF ANY CLAIM OR CAUSE OF ACTION OF EMPLOYEE AGAINST THE COMPANY,
WHETHER PREDICATED ON THIS AGREEMENT OR OTHERWISE, SHALL NOT CONSTITUTE A
DEFENSE TO THE ENFORCEMENT BY THE COMPANY OF SUCH COVENANTS.  IT IS SPECIFICALLY
AGREED THAT THE PERIOD OF TWO (2) YEARS FOLLOWING EMPLOYEE’S EMPLOYMENT SET
FORTH AT THE BEGINNING OF THIS SECTION 3, DURING WHICH THE AGREEMENTS AND
COVENANTS OF EMPLOYEE MADE IN THIS SECTION 3 SHALL BE EFFECTIVE, SHALL BE
COMPUTED BY EXCLUDING FROM SUCH COMPUTATION ANY TIME DURING WHICH EMPLOYEE IS IN
VIOLATION OF ANY PROVISION OF THIS SECTION 3.

 


4.             PLACE OF PERFORMANCE.

 


(A)           EMPLOYEE’S PLACE OF EMPLOYMENT IS THE COMPANY’S HEADQUARTERS IN
DALLAS, TEXAS.  EMPLOYEE UNDERSTANDS THAT HE MAY BE REQUESTED BY THE BOARD TO
RELOCATE FROM HIS PRESENT RESIDENCE TO ANOTHER GEOGRAPHIC LOCATION IN ORDER TO
MORE EFFICIENTLY CARRY OUT HIS DUTIES AND RESPONSIBILITIES UNDER THIS AGREEMENT
OR AS PART OF A PROMOTION OR OTHER INCREASE IN DUTIES AND RESPONSIBILITIES.  IN
THE EVENT THAT EMPLOYEE IS REQUESTED TO RELOCATE AND AGREES TO DO SO, THE
COMPANY WILL PAY ALL RELOCATION COSTS TO MOVE EMPLOYEE, HIS IMMEDIATE FAMILY AND
THEIR PERSONAL PROPERTY AND EFFECTS.  SUCH COSTS MAY INCLUDE, BY WAY OF EXAMPLE,
BUT ARE NOT LIMITED TO, PRE-MOVE VISITS TO SEARCH FOR A NEW RESIDENCE,
INVESTIGATE SCHOOLS OR FOR OTHER PURPOSES; TEMPORARY LODGING AND LIVING COSTS
PRIOR TO MOVING INTO A NEW PERMANENT RESIDENCE; DUPLICATE HOME CARRYING COSTS;
ALL CLOSING COSTS ON THE SALE OF EMPLOYEE’S PRESENT RESIDENCE AND ON THE
PURCHASE OF A COMPARABLE RESIDENCE IN THE NEW LOCATION; AND ADDED INCOME TAXES
THAT EMPLOYEE MAY INCUR, AS A RESULT OF ANY PAYMENT HEREUNDER, TO THE EXTENT ANY
RELOCATION COSTS ARE NOT DEDUCTIBLE FOR TAX PURPOSES.  THE GENERAL INTENT OF THE
FOREGOING IS THAT EMPLOYEE SHALL NOT PERSONALLY BEAR ANY OUT-OF-POCKET COST AS A
RESULT OF THE RELOCATION, WITH AN UNDERSTANDING THAT EMPLOYEE WILL USE HIS BEST
EFFORTS TO INCUR ONLY THOSE COSTS WHICH ARE REASONABLE AND NECESSARY TO EFFECT A
SMOOTH, EFFICIENT AND ORDERLY RELOCATION WITH MINIMAL DISRUPTION TO THE BUSINESS
AFFAIRS OF THE COMPANY AND THE PERSONAL LIFE OF EMPLOYEE AND HIS FAMILY.

 


(B)           NOTWITHSTANDING THE ABOVE, IF EMPLOYEE IS REQUESTED BY THE BOARD
TO RELOCATE AND EMPLOYEE REFUSES, SUCH REFUSAL SHALL NOT CONSTITUTE “GOOD CAUSE”
FOR TERMINATION OF THIS AGREEMENT UNDER THE TERMS OF SECTION 5(C).

 


5.             TERM; TERMINATION; RIGHTS ON TERMINATION.  THE TERM OF THIS
AGREEMENT SHALL BEGIN ON THE DATE HEREOF AND CONTINUE THROUGH DECEMBER 31, 2003,
AND, UNLESS TERMINATED SOONER AS HEREIN PROVIDED, SHALL CONTINUE THEREAFTER ON A
TWO-YEAR ROLLING BASIS ON THE SAME TERMS AND CONDITIONS CONTAINED HEREIN UNTIL
WRITTEN NOTICE IS GIVEN BY THE COMPANY OR EMPLOYEE, NOT LESS


 


5

--------------------------------------------------------------------------------



 

than sixty (60) days prior to the December 31st of any anniversary date of this
Agreement during the Initial Term or thereafter, that the balance of the term of
the Agreement shall be two (2) years from the January 1st following such notice
(the “Term”).  This Agreement and Employee’s employment may be terminated in any
one of the following ways:

 

(a)           Death.  The death of Employee shall immediately terminate the
Agreement with no severance compensation due to Employee’s estate.

 

(b)           Disability.  If, as a result of incapacity due to physical or
mental illness or injury, Employee shall have been absent from his full-time
duties hereunder for four (4) consecutive months, then thirty (30) days after
receiving written notice (which notice may occur before or after the end of such
four (4) month period, but which shall not be effective earlier than the last
day of such four (4) month period), the Company may terminate Employee’s
employment hereunder provided Employee is unable to resume his full-time duties
at the conclusion of such notice period.  Also, Employee may terminate his
employment hereunder if his health should become impaired to an extent that
makes the continued performance of his duties hereunder hazardous to his
physical or mental health or his life, provided that Employee shall have
furnished the Company with a written statement from a qualified doctor to such
effect and provided, further, that, at the Company’s request made within thirty
(30) days of the date of such written statement, Employee shall submit to an
examination by a doctor selected by the Company who is reasonably acceptable to
Employee or Employee’s doctor and such doctor shall have concurred in the
conclusion of Employee’s doctor.  In the event this Agreement is terminated as a
result of Employee’s disability, Employee shall receive from the Company, in a
lump-sum payment due within ten (10) days of the effective date of termination,
the base salary at the rate then in effect for whatever time period is remaining
under the Term of this Agreement or for one (1) year, whichever amount is
greater.

 

(c)           Good Cause.  The Company may terminate the Agreement ten (10) days
after written notice to Employee for good cause, which shall be: (1) Employee’s
material and irreparable breach of this Agreement; (2) Employee’s gross
negligence in the performance or intentional nonperformance (continuing for ten
(10) days after receipt of the written notice of same) of any of Employee’s
material duties and responsibilities hereunder; (3) Employee’s dishonesty, fraud
or misconduct with respect to the business or affairs of the Company which
materially and adversely affects the operations or reputation of the Company;
(4) Employee’s conviction of a felony crime; or (5) chronic alcohol abuse or
illegal drug abuse by Employee.  In the event of a termination for good cause,
as enumerated above, Employee shall have no right to any severance compensation.

 

(d)           Without Cause.  At any time after the commencement of employment,
the Company may, without cause, terminate this Agreement and Employee’s
employment, effective thirty (30) days after written notice is provided to the
Employee.  Should Employee be terminated by the Company without cause, Employee
shall receive from the Company, in a lump-sum payment (“Severance Pay”) due on
the effective date of termination, the base salary at the rate then in effect
for whatever time period is remaining under the Term of this Agreement or for
two (2) years, whichever amount is

 

6

--------------------------------------------------------------------------------


 

greater.  Further, any termination without cause by the Company shall operate to
shorten the period set forth in Section 3(a) and during which the terms of
Section 3 apply to one (1) year from the date of termination of employment.

 

(e)           Change in Control.  Refer to Section 12 below.

 

(f)            Termination by Employee for Good Reason.  Employee may terminate
his employment hereunder for “Good Reason.”  As used herein, “Good Reason” shall
mean the continuance of any of the following after ten (10) days’ prior written
notice by Employee to the Company, specifying the basis for such Employee’s
having Good Reason to terminate this Agreement:

 


(I)            THE ASSIGNMENT TO EMPLOYEE OF ANY DUTIES MATERIALLY AND ADVERSELY
INCONSISTENT WITH EMPLOYEE’S POSITION AS SPECIFIED IN SECTION 1 HEREOF (OR SUCH
OTHER POSITION TO WHICH HE MAY BE PROMOTED), INCLUDING STATUS, OFFICES,
RESPONSIBILITIES OR PERSONS TO WHOM EMPLOYEE REPORTS AS CONTEMPLATED UNDER
SECTION 1 OF THIS AGREEMENT, OR ANY OTHER ACTION BY THE COMPANY WHICH RESULTS IN
A MATERIAL AND ADVERSE CHANGE IN SUCH POSITION, STATUS, OFFICES, TITLES OR
RESPONSIBILITIES;

 


(II)           EMPLOYEE’S REMOVAL FROM, OR FAILURE TO BE REAPPOINTED OR
REELECTED TO, EMPLOYEE’S POSITION UNDER THIS AGREEMENT, EXCEPT AS CONTEMPLATED
BY SECTIONS 5(A), (B), (C) AND (E); OR

 


(III)          ANY OTHER MATERIAL BREACH OF THIS AGREEMENT BY THE COMPANY THAT
IS NOT CURED WITHIN THE TEN (10) DAY TIME PERIOD SET FORTH IN SECTION 5(F)
ABOVE, INCLUDING THE FAILURE TO PAY EMPLOYEE ON A TIMELY BASIS THE AMOUNTS TO
WHICH HE IS ENTITLED UNDER THIS AGREEMENT.

 

In the event of any termination by the Employee for Good Reason, as determined
by a court of competent jurisdiction or pursuant to the provisions of Section 16
below, the Company shall pay all amounts and damages to which Employee may be
entitled as a result of such breach, including interest thereon and all
reasonable legal fees and expenses and other costs incurred by Employee to
enforce his rights hereunder.  In addition, Employee shall be entitled to
receive Severance Pay equivalent to the base salary at the rate then in effect
for whatever time period is remaining under the Term of this Agreement or for
two (2) years, whichever amount is greater.  Further, none of the provisions of
Section 3 shall apply in the event this Agreement is terminated by Employee for
Good Reason.

 

(g)           Termination by Employee Without Cause.  If Employee resigns or
otherwise terminates his employment without Good Reason pursuant to Section
5(f), Employee shall receive no severance compensation.

 

Upon termination of this Agreement for any reason provided in clauses (a)
through (g) above, Employee shall be entitled to receive all compensation earned
and all benefits vested and reimbursements due through the effective date of
termination.  Additional compensation subsequent to such a termination of this
Agreement, if any, will be due and payable to Employee only to the extent and in
the manner expressly provided above or in Section 16.  Except as otherwise
provided in this Section 5, all other rights and obligations of the Company and

 

7

--------------------------------------------------------------------------------


 

Employee under this Agreement shall cease as of the effective date of
termination of this Agreement; however, the Company’s obligations under Section
9 herein and Employee’s obligations under Sections 3, 6, 7, 8 and 10 herein
shall survive such termination in accordance with their terms.

 


6.             RETURN OF COMPANY PROPERTY.  ALL RECORDS, DESIGNS, PATENTS,
BUSINESS PLANS, FINANCIAL STATEMENTS, MANUALS, MEMORANDA, LISTS AND OTHER
PROPERTY DELIVERED TO OR COMPILED BY EMPLOYEE BY OR ON BEHALF OF THE COMPANY
(INCLUDING THE COMPANY’S SUBSIDIARIES) OR ITS REPRESENTATIVES, VENDORS OR
CUSTOMERS WHICH PERTAIN TO THE BUSINESS OF THE COMPANY (INCLUDING THE COMPANY’S
SUBSIDIARIES) SHALL BE AND REMAIN THE PROPERTY OF THE COMPANY AND BE SUBJECT AT
ALL TIMES TO ITS DISCRETION AND CONTROL.  LIKEWISE, ALL CORRESPONDENCE, REPORTS,
RECORDS, CHARTS, ADVERTISING MATERIALS AND OTHER SIMILAR DATA PERTAINING TO THE
BUSINESS, ACTIVITIES OR FUTURE PLANS OF THE COMPANY (INCLUDING THE COMPANY’S
SUBSIDIARIES) WHICH IS COLLECTED BY EMPLOYEE SHALL BE DELIVERED PROMPTLY TO THE
COMPANY WITHOUT REQUEST BY IT UPON TERMINATION OF EMPLOYEE’S EMPLOYMENT.

 


7.             INVENTIONS.  EMPLOYEE SHALL DISCLOSE PROMPTLY TO THE COMPANY ANY
AND ALL SIGNIFICANT CONCEPTIONS AND IDEAS FOR INVENTIONS, IMPROVEMENTS AND
VALUABLE DISCOVERIES, WHETHER PATENTABLE OR NOT, WHICH ARE CONCEIVED OR MADE BY
EMPLOYEE, SOLELY OR JOINTLY WITH ANOTHER, DURING THE PERIOD OF EMPLOYMENT OR
WITHIN ONE (1) YEAR THEREAFTER, AND WHICH ARE DIRECTLY RELATED TO THE BUSINESS
OR ACTIVITIES OF THE COMPANY (INCLUDING THE COMPANY’S SUBSIDIARIES) AND WHICH
EMPLOYEE CONCEIVES AS A RESULT OF HIS EMPLOYMENT BY THE COMPANY.  EMPLOYEE
HEREBY ASSIGNS AND AGREES TO ASSIGN ALL HIS INTERESTS THEREIN TO THE COMPANY OR
ITS NOMINEE.  WHENEVER REQUESTED TO DO SO BY THE COMPANY, EMPLOYEE SHALL EXECUTE
ANY AND ALL APPLICATIONS, ASSIGNMENTS OR OTHER INSTRUMENTS THAT THE COMPANY
SHALL DEEM NECESSARY TO APPLY FOR AND OBTAIN LETTERS PATENT OF THE UNITED STATES
OR ANY FOREIGN COUNTRY OR TO OTHERWISE PROTECT THE COMPANY’S INTEREST THEREIN.

 


8.             TRADE SECRETS.  EMPLOYEE AGREES THAT HE WILL NOT, DURING OR AFTER
THE TERM OF THIS AGREEMENT WITH THE COMPANY, DISCLOSE THE SPECIFIC TERMS OF THE
COMPANY’S (INCLUDING THE COMPANY’S SUBSIDIARIES) RELATIONSHIPS OR AGREEMENTS
WITH ITS SIGNIFICANT VENDORS OR CUSTOMERS OR ANY OTHER SIGNIFICANT AND MATERIAL
TRADE SECRET OF THE COMPANY (INCLUDING THE COMPANY’S SUBSIDIARIES), WHETHER IN
EXISTENCE OR PROPOSED, TO ANY PERSON, FIRM, PARTNERSHIP, CORPORATION OR BUSINESS
FOR ANY REASON OR PURPOSE WHATSOEVER, EXCEPT AS IS DISCLOSED IN THE ORDINARY
COURSE OF BUSINESS.

 

9.             Indemnification.  In the event Employee is made a party to any
threatened, pending or completed action, suit or proceeding, whether civil,
criminal, administrative or investigative (other than an action by the Company
against Employee), by reason of the fact that he is or was performing services
under this Agreement, then the Company shall indemnify Employee against all
expenses (including attorneys’ fees), judgments, fines and amounts paid in
settlement, as actually and reasonably incurred by Employee in connection
therewith.  In the event that both Employee and the Company are made a party to
the same third-party action, complaint, suit or proceeding, the Company agrees
to engage competent legal representation, and Employee agrees to use the same
representation, provided that if counsel selected by the Company shall have a
conflict of interest that prevents such counsel from representing Employee,
Employee may engage separate counsel and the Company shall pay all attorneys’
fees of such separate counsel.  Further, while Employee is expected at all times
to use his best efforts


 


8

--------------------------------------------------------------------------------



 

to faithfully discharge his duties under this Agreement, Employee cannot be held
liable to the Company for errors or omissions made in good faith where Employee
has not exhibited gross, willful and wanton negligence and misconduct or
performed criminal and fraudulent acts which materially damage the business of
the Company.

 


10.           NO PRIOR AGREEMENTS.  EMPLOYEE HEREBY REPRESENTS AND WARRANTS TO
THE COMPANY THAT THE EXECUTION OF THIS AGREEMENT BY EMPLOYEE AND HIS EMPLOYMENT
BY THE COMPANY AND THE PERFORMANCE OF HIS DUTIES HEREUNDER WILL NOT VIOLATE OR
BE A BREACH OF ANY AGREEMENT WITH A FORMER EMPLOYER, CLIENT OR ANY OTHER PERSON
OR ENTITY.  FURTHER, EMPLOYEE AGREES TO INDEMNIFY THE COMPANY FOR ANY CLAIM,
INCLUDING, BUT NOT LIMITED TO, ATTORNEYS’ FEES AND EXPENSES OF INVESTIGATION, BY
ANY SUCH THIRD PARTY THAT SUCH THIRD PARTY MAY NOW HAVE OR MAY HEREAFTER COME TO
HAVE AGAINST THE COMPANY BASED UPON OR ARISING OUT OF ANY NON-COMPETITION
AGREEMENT, INVENTION OR SECRECY AGREEMENT BETWEEN EMPLOYEE AND SUCH THIRD PARTY
WHICH WAS IN EXISTENCE AS OF THE DATE OF THIS AGREEMENT.

 


11.           ASSIGNMENT; BINDING EFFECT.  EMPLOYEE UNDERSTANDS THAT HE HAS BEEN
SELECTED FOR EMPLOYMENT BY THE COMPANY ON THE BASIS OF HIS PERSONAL
QUALIFICATIONS, EXPERIENCE AND SKILLS.  EMPLOYEE AGREES, THEREFORE, HE CANNOT
ASSIGN ALL OR ANY PORTION OF HIS PERFORMANCE UNDER THIS AGREEMENT AND THE
COMPANY AGREES NOT TO ASSIGN ALL OR ANY PORTION OF ITS OBLIGATIONS UNDER THIS
AGREEMENT (OTHER THAN TO A SUCCESSOR AS A RESULT OF A CHANGE IN CONTROL). 
SUBJECT TO THE PRECEDING TWO (2) SENTENCES AND THE EXPRESS PROVISIONS OF SECTION
12 BELOW, THIS AGREEMENT SHALL BE BINDING UPON, INURE TO THE BENEFIT OF AND BE
ENFORCEABLE BY THE PARTIES HERETO AND THEIR RESPECTIVE HEIRS, LEGAL
REPRESENTATIVES, SUCCESSORS AND ASSIGNS.

 


12.           CHANGE IN CONTROL.

 

(a)           Unless he elects to terminate this Agreement pursuant to (c)
below, Employee understands and acknowledges that the Company may be merged or
consolidated with or into another entity and that such entity shall
automatically succeed to the rights and obligations of the Company hereunder.

 

(b)           In the event of a pending Change in Control wherein the Employee
has not received written notice at least fifteen (15) business days prior to the
anticipated closing date of the transaction giving rise to the Change in Control
from the successor to all or a substantial portion of the Company’s business
and/or assets that such successor is willing as of the closing to assume and
agree to perform the Company’s obligations under this Agreement in the same
manner and to the same extent that the Company is hereby required to perform,
such Change in Control shall be deemed to be a termination of this Agreement by
the Company and the amount of the lump-sum severance payment due to Employee
shall be 3.64 times the sum of Employee’s annual salary plus maximum bonus
opportunity in effect immediately prior to the Change in Control and the
non-competition provisions of Section 3 shall not apply whatsoever.  Payment
shall be made either at closing of the transaction if notice is served at least
five (5) days before closing or within ten (10) days of Employee’s written
notice.

 

(c)           In any Change in Control situation in which Employee has received
written notice from the successor to the Company that such pending successor is
willing to assume the Company’s obligations hereunder or Employee receives
notice after (or within 15 business days prior to) the Change in Control that
Employee is being terminated, Employee may nonetheless,

 

9

--------------------------------------------------------------------------------


 

at his sole discretion, elect to terminate this Agreement by providing written
notice to the Company at any time prior to closing of the transaction and up to
two (2) years after the closing of the transaction giving rise to the Change in
Control.  In such case, the amount of the lump-sum severance payment due to
Employee shall be 3.64 times the sum of Employee’s annual salary plus maximum
bonus opportunity in effect immediately prior to the Change in Control and the
non-competition provisions of Section 3 shall all apply.  Payment shall be made
either at closing if notice is served at least five (5) days before closing or
within ten (10) days of written notice by Employee.

 

(d)           For purposes of applying Section 5 under the circumstances
described in (b) and (c) above, the effective date of termination will be the
later of the closing date of the transaction giving rise to the Change in
Control or Employee’s notice as described above, and all compensation,
reimbursements and lump-sum payments due Employee must be paid in full by the
Company at such time.  Further, Employee will be given sufficient time in order
to comply with the Securities and Exchange Commission’s regulations to elect
whether to exercise and sell all or any of his vested options to purchase Common
Stock of the Company, including any options with accelerated vesting under the
provisions of the Company’s stock option or similar plan, as amended or any
warrants, such that he may convert the options or warrants to shares of Common
Stock of the Company at or prior to the closing of the transaction giving rise
to the Change in Control, if he so desires.

 

(e)           A “Change in Control” shall be deemed to have occurred if:

 


(I)            ANY PERSON, OTHER THAN THE COMPANY OR AN EMPLOYEE BENEFIT PLAN OF
THE COMPANY, ACQUIRES DIRECTLY OR INDIRECTLY THE BENEFICIAL OWNERSHIP (AS
DEFINED IN SECTION 13(D) OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED) OF
ANY VOTING SECURITY OF THE COMPANY AND IMMEDIATELY AFTER SUCH ACQUISITION SUCH
PERSON IS, DIRECTLY OR INDIRECTLY, THE BENEFICIAL OWNER OF VOTING SECURITIES
REPRESENTING 30% OR MORE OF THE TOTAL VOTING POWER OF ALL OF THE
THEN-OUTSTANDING VOTING SECURITIES OF THE COMPANY;

 

(ii)           the individuals (A) who, as of the closing date of the Company’s
initial public offering, constitute the Board of Directors of the Company (the
“Original Directors”) or (B) who thereafter are elected to the Board of
Directors of the Company and whose election, or nomination for election, to the
Board of Directors of the Company was approved by a vote of at least two-thirds
(2/3) of the Original Directors then still in office (such directors becoming
“Additional Original Directors” immediately following their election) or (C) who
are elected to the Board of Directors of the Company and whose election, or
nomination for election, to the Board of Directors of the Company was approved
by a vote of at least two-thirds (2/3) of the Original Directors and Additional
Original Directors then still in office (such directors also becoming
“Additional Original Directors” immediately following their election), cease for
any reason to constitute a majority of the members of the Board of Directors of
the Company;

 

(iii)          the consummation of a merger, consolidation, recapitalization or
reorganization of the Company, a reverse stock split of outstanding voting
securities of the Company, or consummation of any such transaction if
stockholder approval is not sought or obtained, other than any such transaction
which would result in at least 75% of the total voting power represented by the
voting securities of the surviving entity

 

10

--------------------------------------------------------------------------------


 

outstanding immediately after such transaction being Beneficially Owned by
holders of at least 75% of the outstanding voting securities of the Company
immediately prior to the transaction, with the voting power of each such
continuing holder relative to other such continuing holders not substantially
altered in the transaction; or

 

(iv)          the consummation of a complete liquidation of the Company or an
agreement for the sale or disposition by the Company of all or a substantial
portion of the Company’s assets (i.e., 50% or more of the total assets of the
Company (including the Company’s subsidiaries)).

 

(f)            Continuation of Benefits.  (i) Following the termination of the
Executive’s employment in connection with a Change in Control (as contemplated
by Section 12(b) or 12(c) of this Agreement) (a “Change in Control Termination”)
and until the earlier of (A) three (3) years following such Change in Control
Termination or (B) the date on which the Executive becomes employed by a new
employer (other than to the successor to the Company following such Change in
Control), the Company shall, at its expense, provide the Executive with medical,
dental, life insurance, disability and accidental death and dismemberment
benefits (“Insurance Benefits”) at the highest level provided to the Executive
immediately prior to the Change in Control; provided, however, if the Executive
becomes employed by a new employer that maintains Insurance Benefits that either
(x) do not cover the Executive with respect to a pre-existing condition that was
covered under the Company’s Insurance Benefits, or (y) do not cover the
Executive for a designated waiting period, or (z) do not provide for a certain
benefit, the Executive’s coverage under the Company’s Insurance Benefits shall
continue (with respect to such area of non-coverage described in (x), (y) or
(z), as applicable), without limitation, until the earlier of the end of the
applicable period of non-coverage under the new employer’s Insurance Benefits or
the third anniversary of the Change in Control.

 

(ii) Following a Change in Control Termination the special benefit allowance of
$7,000 contemplated by Section 2(c)(x) of this Agreement will continue for 3
years thereafter.

 

(iii) The Company shall reimburse all reasonable expenses incurred by the
Executive for reasonable office and secretarial expenses and for reasonable
professional outplacement services by qualified consultants selected by the
Executive for up to 3 years after a Change in Control Termination.

 

(iv) The Executive shall not be required to seek other employment following a
Change in Control Termination and any compensation earned from other employment
shall not reduce the amounts otherwise payable under this Agreement.

 

 (g)          If any portion of the severance benefits, Change in Control
benefits or any other payment under this Agreement, or under any other agreement
with, or plan of the Company, including but not limited to stock options,
warrants and other long-term incentives (in the aggregate “Total Payments”)
would be subject to the excise tax imposed by Section 4999 of the Code, as
amended (or any similar tax that may hereafter be imposed) or any interest or
penalties with respect to such excise tax (such excise tax, together with any
such interest and penalties, are hereinafter collectively referred to as the
“Excise Tax”), then Employee shall be entitled to

 

11

--------------------------------------------------------------------------------


 

receive from the Company an additional payment (the “Gross-up Payment”) (i.e.,
in addition to such other severance benefits, Change in Control benefits or any
other payments under this Agreement) in an amount such that the net amount of
Total Payments and Gross-up Payment retained by the Employee, after the
calculation and deduction of all Excise Tax on the Total Payments and all
federal, state and local income tax, employment tax and Excise Tax on the
Gross-up Payment, shall be equal to the Total Payments.

 

For purposes of this Section Employee’s applicable Federal, state and local
taxes shall be computed at the maximum marginal rates, taking into account the
effect of any loss of personal exemptions resulting from receipt of the Gross-Up
Payment.

 

All determinations required to be made under this Section 12, including whether
a Gross-Up Payment is required under this Section, and the assumptions to be
used in determining the Gross-Up Payment, shall be made by the Company’s current
independent accounting firm, or such other firm as the Company may designate in
writing prior to a Change in Control (the “Accounting Firm”), which shall
provide detailed supporting calculations both to the Company and Employee within
twenty business days of the receipt of notice from Employee that there will
likely be a Change in Control, or such earlier time as is requested by the
Company.  In the event that the Accounting Firm is serving as accountant or
auditor for the party effecting the Change in Control or is otherwise
unavailable, Employee (together with all other employees with comparable
appointment rights in their respective employment agreements such that all such
employees may collectively select a single accounting firm) may appoint another
nationally recognized accounting firm to make the determinations required
hereunder (which accounting firm shall then be referred to as the Accounting
Firm hereunder).  All fees and expenses of the Accounting Firm with respect to
such determinations described above shall be borne solely by the Company.

 

Employee agrees (unless requested otherwise by the Company) to use reasonable
efforts to contest in good faith any subsequent determination by the Internal
Revenue Service that Employee owes an amount of Excise Tax greater than the
amount determined pursuant to this Section; provided, that Employee shall be
entitled to reimbursement by the Company (on an after tax basis) of all fees and
expenses reasonably incurred by Employee in contesting such determination.  In
the event the Internal Revenue Service or any court of competent jurisdiction
determines that Employee owes an amount of Excise Tax that is greater than the
amount previously taken into account and paid under this Agreement (such
additional Excise Tax being the “Additional Excise Tax”), the Company shall
promptly pay to Employee the amount of such shortfall.  In the case of any
payment that the Company is required to make to Employee pursuant to the
preceding sentence (a “Later Payment”), the Company shall also pay to Employee
an additional amount such that after payment by Employee of all of Employee’s
applicable Federal, state and local taxes, including any interest and penalties
assessed by any taxing authority, on the Later Payment, Employee will retain
from the Later Payment an amount equal to the Additional Excise Tax, which
Employee shall use to pay the Additional Excise Tax.

 

12

--------------------------------------------------------------------------------


 

(h)           In the event of a Change in Control, the Company shall require
that the ultimate parent entity (or if no parent entity, the acquiring entity
itself) of any entity that acquires control (through ownership of securities or
assets, consistent with the definitional triggers of a Change in Control set
forth above) of the Company in connection with such Change in Control assume or
guaranty the Company’s obligations under Sections 12(f) and 12(g) of this
Agreement.

 


13.           COMPLETE AGREEMENT.  THIS AGREEMENT IS NOT A PROMISE OF FUTURE
EMPLOYMENT.  EMPLOYEE HAS NO ORAL REPRESENTATIONS, UNDERSTANDINGS OR AGREEMENTS
WITH THE COMPANY OR ANY OF ITS OFFICERS, DIRECTORS OR REPRESENTATIVES COVERING
THE SAME SUBJECT MATTER AS THIS AGREEMENT.  THIS WRITTEN AGREEMENT IS THE FINAL,
COMPLETE AND EXCLUSIVE STATEMENT AND EXPRESSION OF THE AGREEMENT BETWEEN THE
COMPANY AND EMPLOYEE AND OF ALL THE TERMS OF THIS AGREEMENT, AND IT CANNOT BE
VARIED, CONTRADICTED OR SUPPLEMENTED BY EVIDENCE OF ANY PRIOR OR CONTEMPORANEOUS
ORAL OR WRITTEN AGREEMENTS, INCLUDING WITHOUT LIMITATION EMPLOYEE’S AMENDED AND
RESTATED EMPLOYMENT AGREEMENT DATED MAY 18, 2001, WHICH IS SUPERSEDED AND
REPLACED IN ITS ENTIRETY BY THIS AGREEMENT.  THIS WRITTEN AGREEMENT MAY NOT BE
LATER MODIFIED EXCEPT BY A FURTHER WRITING SIGNED BY A DULY AUTHORIZED OFFICER
OF THE COMPANY AND EMPLOYEE, AND NO TERM OF THIS AGREEMENT MAY BE WAIVED EXCEPT
BY WRITING SIGNED BY THE PARTY WAIVING THE BENEFIT OF SUCH TERM.

 


14.           NOTICE.  WHENEVER ANY NOTICE IS REQUIRED HEREUNDER, IT SHALL BE
GIVEN IN WRITING ADDRESSED AS FOLLOWS:

 

To the Company:

SOURCECORP, Incorporated

 

3232 McKinney Avenue

 

Suite 1000

 

Dallas, Texas 75204

 

Attn:  President

 

 

with a copy to:

SOURCECORP, Incorporated

 

3232 McKinney Avenue

 

Suite 1000

 

Dallas, Texas 75204

 

Attn:  General Counsel

 

 

with a copy to:

Charles C. Reeder, Esq.

 

Locke Liddell & Sapp LLP

 

2200 Ross Avenue

 

Suite 2200

 

Dallas, Texas 75201

 

 

To Employee:

Thomas C. Walker

 

3510 Turtle Creek Blvd., #10 A

 

Dallas, Texas 75219

 

Notice shall be deemed given and effective three (3) days after the deposit in
the U.S. mail of a writing addressed as above and sent first class mail,
certified, return receipt requested, or when

 

13

--------------------------------------------------------------------------------


 

actually received.  Either party may change the address for notice by notifying
the other party of such change in accordance with this Section 14.

 


15.           SEVERABILITY; HEADINGS.  IF ANY PORTION OF THIS AGREEMENT IS HELD
INVALID OR INOPERATIVE, THE OTHER PORTIONS OF THIS AGREEMENT SHALL BE DEEMED
VALID AND OPERATIVE AND, SO FAR AS IS REASONABLE AND POSSIBLE, EFFECT SHALL BE
GIVEN TO THE INTENT MANIFESTED BY THE PORTION HELD INVALID OR INOPERATIVE.  THE
SECTION HEADINGS HEREIN ARE FOR REFERENCE PURPOSES ONLY AND ARE NOT INTENDED IN
ANY WAY TO DESCRIBE, INTERPRET, DEFINE OR LIMIT THE EXTENT OR INTENT OF THE
AGREEMENT OR OF ANY PART HEREOF.

 


16.           ARBITRATION.  ANY UNRESOLVED DISPUTE OR CONTROVERSY ARISING UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR EMPLOYEE’S EMPLOYMENT SHALL BE SETTLED
EXCLUSIVELY BY ARBITRATION, CONDUCTED BEFORE A PANEL OF THREE (3) ARBITRATORS IN
DALLAS, TEXAS, IN ACCORDANCE WITH THE RULES OF THE AMERICAN ARBITRATION
ASSOCIATION THEN IN EFFECT.  THE ARBITRATORS SHALL NOT HAVE THE AUTHORITY TO ADD
TO, DETRACT FROM, OR MODIFY ANY PROVISION HEREOF NOR TO AWARD PUNITIVE DAMAGES
TO ANY INJURED PARTY.  THE ARBITRATORS SHALL HAVE THE AUTHORITY TO ORDER
BACK-PAY, SEVERANCE COMPENSATION, VESTING OF OPTIONS (OR CASH COMPENSATION IN
LIEU OF VESTING OF OPTIONS), REIMBURSEMENT OF COSTS, INCLUDING THOSE INCURRED TO
ENFORCE THIS AGREEMENT, AND INTEREST THEREON IN THE EVENT THE ARBITRATORS
DETERMINE THAT EMPLOYEE WAS TERMINATED WITHOUT DISABILITY OR GOOD CAUSE, AS
DEFINED IN SECTIONS 5(B) AND 5(C), RESPECTIVELY, OR THAT THE COMPANY HAS
OTHERWISE MATERIALLY BREACHED THIS AGREEMENT.  A DECISION BY A MAJORITY OF THE
ARBITRATION PANEL SHALL BE FINAL AND BINDING.  JUDGMENT MAY BE ENTERED ON THE
ARBITRATORS’ AWARD IN ANY COURT HAVING JURISDICTION.  THE COSTS OF ANY
ARBITRATION PROCEEDING SHALL BE BORNE BY THE PARTY OR PARTIES NOT PREVAILING IN
SUCH PROCEEDING AS DETERMINED BY THE ARBITRATORS.  THIS SECTION SHALL SURVIVE
ANY TERMINATION OF THIS AGREEMENT.

 

[Balance of page intentionally left blank]

 

14

--------------------------------------------------------------------------------


 


17.           GOVERNING LAW.  THIS AGREEMENT SHALL IN ALL RESPECTS BE CONSTRUED
ACCORDING TO THE LAWS OF THE STATE OF DELAWARE.

 

 

EMPLOYEE:

 

 

 

 

 

/s/ Thomas C. Walker

 

Thomas C. Walker

 

 

 

 

 

SOURCECORP,  INCORPORATED

 

 

 

By:

/s/ Ed H. Bowman, Jr.

 

Title:

President and Chief Executive Officer

 

 

 

SOURCECORP Management, L.P.

 

 

 

By: SRCP Management, Inc.,

 

General Partner

 

 

 

By:

/s/ Ed H. Bowman, Jr.

 

Title:

President

 

15

--------------------------------------------------------------------------------